DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/21/2022.
Claims 1-6 and 9-10 are pending. Claims 7-8 are cancelled. Claim 1 is currently amended.  Claim 1 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 7/21/2022, with respect to 112/Prior Art Rejections, as indicated in line numbers 1-4 of the office action mailed 4/26/2022, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 1-6 and 9-10 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Lin and/or Liaw, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming a first upper gate and a second upper gate separated from the first upper gate over the substrate, and a pair of first lower gates within the pair of first trenches, wherein the first upper gate, the second upper gate and the pair of the first lower gates are coupled to each other to form a single integral unit” and “wherein each of the pair of first lower gates extend in the first direction, and the first upper gate and the second upper gate extend in a second direction different from the first direction, wherein the first direction and the second direction are both substantially parallel to an upper surface of the substrate; wherein the first upper gate includes a length extending in the second direction and a width extending in the first direction, and the length of the first upper gate is greater than the width of the first upper gate”.
Claims 2-6 and 9-10 are allowed as being dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895